Title: From George Washington to Brigadier General Mordecai Gist, 27 May 1779
From: Washington, George
To: Gist, Mordecai



Sir,
[Middlebrook, 27 May 1779]

The State of Maryland apprehending an attack from the enemy now in Chesapeak bay have requested that you might be sent there to take the command. You will therefore proceed forthwith to Baltimore apply to the Governor and concert with him the measures necessary to be taken on the occasion.
Your present command is only temporary. So soon as the enemy have left Chesapeak bay and the danger which now threatens is over—you are immediately to rejoin the army and resume your command in the line.
You will be pleased to advise me of any interesting circumstances that may occur. Given at Head Quarters Middle Brook May 27th 1779.
